On Application for Rehearing.
LAND, J.
The very section of Act No. 157 of 1912 which authorized the plaintiff to proceed by rule for judgment on petition and answer provided:
“That in every such case, the court may, in its discretion, allow the verification to be supplied or amended upon such terms as to the payment of costs or otherwise as it may deem proper.”
The same section provides that the court may allow the verification of the petition to be supplied or amended; and, in case of an insufficient verification by the attorney of the party or parties, it is made the duty of the court to require. the pleading to be verified by the proper party within a delay to be fixed by the court.
In brief, Act No. 157 of 1912, when there is want of verification or a defective verification, of a petition, answer, exception, or other pleading involving matters of fact, provides that the court, in its discretion, may allow the verification to be supplied or amended on such terms as to the payment of costs or otherwise as the judge may deem proper.
Hence the statute as a whole confirms our conclusion that the judge was vested with discretion to allow the verification of the answer to be amended or supplied.
Rehearing refused.
PROVOSTY, J., being absent on account of illness, takes no part.